Title: Board of War to Charles Porterfield, 29 March 1780
From: Board of War
To: Porterfield, Charles


Williamsburg, 29 Mch. 1780. Appointment to command the detachment of Virginia troops, consisting of “volunteers of the State Garrison Regiment, The greater part of Marshalls Corps of Artillery and two Troops of Nelsons horse,” to be under Porterfield’s “absolute controul and Command” and to be prepared “to march on the Shortest notice” to  Charleston, S.C.; also instructions for procedure. Signed by Innes and Lyne. Countersigned: “In Council Apl. 6th. 1780. Approved. Th: Jefferson.”
